Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/30/2021, with respect to the rejection of claims 1-2, 4-5, 10 12 and 14-24 as being unpatentable over Cochran have been fully considered and are persuasive.  Applicant’s arguments with regards to the operation of Cochran and its differences from that of Applicant’s claimed invention has been persuasive
The rejection of claims 1-2, 4-5, 10, 12 and 14-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 and 32-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AARON L LEMBO/
Primary Examiner
Art Unit 3679